Dear Ms. Mataya:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for resolution.
In your request, you ask whether or not the "Mayor and Board of Aldermen have the authority to demand that all police cars be marked with printed letters or emblems."  We have recently been asked this very question by Mayor Joseph L. Saia of the Town of Lockport.  In Attorney General Opinion Number 93-75, a copy of which is enclosed, we stated:
      "LSA-R.S. 33:362(A)(1)(3) grants the board of aldermen the power by ordinance to adopt policies and procedures regulating the employment of all municipal employees.  We have previously concluded that an ordinance regulating the use of police vehicles is a valid exercise of the legislative power vested in the board of aldermen.  See enclosed Attorney General Opinion Number 90-369. Based on this authority, we are of the opinion that the board of aldermen may by ordinance instruct the chief of police to mark all police vehicles with decals. . . ."  (Emphasis added).
We continue to adhere to the conclusions of Attorney General Opinion Number 93-75, and direct your attention to the complete text of authority cited therein.  Finally, we would also like to inform you that, in the future, it will be the policy of this office to render written opinions to the officers of, or attorneys for, political subdivisions of the State on matters of state law only upon a request from the Mayor of a municipality, together with a written memorandum of law prepared by the local municipal attorney.
We hope the foregoing is helpful to you.  Should you have other inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                                RICHARD P. IEYOUB Attorney General
                                BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0250E